Appeal from an order directing appellant to proceed to arbitration and denying a stay of arbitration pending determination of an action brought by appellant to rescind the agreement among the parties, whereby appellant sold his interest in the respondent corporation, a construction contractor, and agreed not to compete therewith *922for 5 years within a radius of 15 miles of the city of Poughkeepsie. Rescission is sought in said action upon the grounds that (1) respondents have breached the agreement, (2) it is unenforcible for lack of consideration, and (3) the restrictive covenant is void for being an undue restraint of trade. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.